DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed January 24, 2022.
Claims 1 and 12 have been amended.  Claim 2 has been cancelled.  Claims 1 and 3-12 are pending and have been examined.
In view of the amendment to claim 1, method claims 1 and 3-11 have been allowed.  However, the Section 103 rejection of apparatus claim 12 has been maintained as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita, JP 2004 023829 in view of Theis, US 2018/0133998.  
Matsushita teaches a device for connecting lamination parts to form a lamination stack (see lamination device illustrated at Fig. 2 and discussed at para [0019]) that includes: 
a punching tool which has a punching stage for punching out a laminating part from an electrical strip that is coated on at least one of its flat sides with a hot-melt adhesive varnish layer (Fig. 2 and para [0019] teaching punch 2 and illustrates punching stage for punching out coated electrical strip material into laminating parts and into die 3; it is noted that the material being worked upon, the coated electrical strip, does not further limit this apparatus claim);
a stacking unit for stacking and, at least through thermal activation of the hot- melt adhesive varnish, integral joining of the punched-out lamination parts to form a plurality of lamination stacks (Fig. 2 and para [0019] teaching die 3 (i.e., stacking unit) and heat source 4 for integral joining of parts to form laminated blocks 5), and having 
a unit before the punching stage for punching out a lamination part, which unit is embodied to prepare the electrical strip in a subregion of the hot-melt adhesive varnish layer in such a way that after the lamination part is punched out, the prepared subregion facilitates a separation of the stacked lamination parts into lamination stacks (para [0019] teaching removing an adhesive layer or layers from portions (i.e., subregions) of the strip 1 using a “unit” that may be in the form of a laser located upstream of the punching stage; see the rejection of claim 1 that is incorporated herein by reference for how Matsushita teaches its laser apparatus performs the recited functional language).
Regarding the claim 12 requirement that the laser unit has a deflecting device, Matsushita is silent.  However, it is noted that Matsushita teaches its adhesive coating removal is performed prior to the step of punching and that the process is continuous (para [0019]), thus necessarily teaching the laser light is applied while the strip 1 is being advanced in an advancing direction and thus necessarily performed across a width (i.e., transverse) to the direction of advancement.  
Theis teaches a method and apparatus for removing an outer coating from packaging material in order to weaken, but not cut the material, using a laser (Abstract; Fig. 1 illustrating laser 26 ablating coating material from packaging material 18 being unwound from a reel and conveyed to the location of the laser at a point in a process prior to cutting and stacking the packaging material into blanks 16 (paras [0006]-[0008] and [0022])).  Specifically, Theis teaches the use of a CO2 laser operable in a “pulsed manner” (i.e., oscillating fashion) with an optical system for deflecting and/or focusing the laser beam (paras [0007]-[0008]), the deflection illustrated as being transverse to the direction of conveyance of the material (Fig. 1 and discussion of forming complex cutting and bending lines at para [0008]).  Theis teaches that operating the laser in a pulsed manner allows for high peak intensities with very short duration that result in a particularly precise material removal (para [0007]).  Theis teaches that the use of its optical system for deflecting its laser beam allows particularly high working and thereby high transport speeds (para [0008]).
It is noted that Matsushita is directed to solving the problem of laminating blocks of a specified number of thin plates and performing such process in a timely and efficient manner (paras [0004]-[0005], [0009]-[0010] and para [0018]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Matsushita to include the laser beam apparatus taught in Theis for the advantages taught in Theis of performing a continuous coating ablating operation in a particularly precise manner at high speeds, thus improving on the efficiency of the overall process that is already a focus of Matsushita.

Regarding the new claim limitation that the deflecting device is for reducing a layer thickness of the hot-melt adhesive varnish layer “down to a residual layer thickness,” this is method of use language directed to the material being worked upon that does not further limit the structure of this apparatus claim.  As set forth above, Theis teaches operating a laser, that may be a CO2 laser, operable with an optical system for deflecting and/or focusing the laser beam (paras [0007]-[0008]).  Theis teaches its laser apparatus allows for high peak intensities with very short duration that result in a particularly precise material removal of packaging material (para [0007]).  It is noted that Applicant’s specification also teaches the use of a CO2 laser (para [0011] of the specification) with a deflecting device for precise material removal of hot-melt adhesive varnish (para [0024] of the specification). The new claim recitation does not expressly or impliedly require any particular structure in addition to that of Matsushita in view of Theis.  See MPEP 2115 discussing how the material or article worked upon does not limit an apparatus claim.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.  
The following is a statement of reasons for allowance:  Claim 1 has been amended to incorporate the limitations of claim 2, found allowable in the previous office action.   The closest prior art of record, Matsushita, teaches the total removal of adhesive in selected subregions of the adhesive layer of its metal strip.  Matsushita is silent as to leaving a selected amount or thickness of adhesive at such regions.  The remaining art of record does not supply this deficiency. 
  
Response to Arguments
Applicant's arguments filed January 24, 2022 regarding claim 12 have been fully considered but they are not persuasive.  Please see the end of the rejection of claim 12 above discussing the new claim limitation which recites a method of operation that does not further limit the apparatus claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746